 In the Matter of AMERICAN DISTRICT TELEGRAPH COMPANY OF SANFRANCISCO, EMPLOYER,andINTERNATIONAL ASSOCIATIONS OF MA-CI-IINISTS,DISTRICT LODGE No. 115, PETITIONERCase No. 20-IfC--801.-Decided June 9, 19^. 0DECISION AND ORDERUpon a petition duly filed, a hearing was held before BenjaminB. Law, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Herzog and Mem-bers Reynolds and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Petitioner seeks to represent a unit limited to employees ofthe Employer's plant department in Oakland, California.The Employer, a California corporation, supplies various forms ofprotection against fire, unlawful entry, and other hazards by means ofelectrical devices installed on the property of its customers.TheEmployer's operations in Oakland are divided into 2 departments, anoperating department and the plant department here sought by thePetitioner.The operating department has about 15 employees, whowork in and out of the central station.These employees receivesignals from the alarm equipment on customers' premises and aredispatched to investigate such signals and take appropriate action.We find that these employees are not guards within the meaning ofthe Act.'The plant department, with which we are here concerned,IWe find no merit in the contention of the Employer that its onerations do not affectcommerce within the meaning of the Act.American District Telegraph Company,84NLRB 102 id.., 89 NLRB 1228."American District ,Telegraph Company,89 NLRB 1228. For reasons adverted to inthe dissentingopinion inthe foregoing case. Member Reynolds would find the unit soughtherein to be appropriate.However, he deems himself bound by the majorityopinion inthat case.90 NLRB No. 45.272 AMERICAN DISTRICT TELEGRAPH CU. OF SAN FRANCISCO273is located about 21/2 blocks from the central station of the operatingdepartment.The employees in the plant department are primarilyengaged in the inspection, installation, and repair of the electricalalarm devices on the customers' premises.The record shows no reason why the employees in the Employer'soperating department should not be included in a unit with those inthe plant department.We therefore find that the unit sought by thePetitioner, from which the operating department employees would beexcluded, is not appropriate.'Accordingly, we find that no question affecting commerce existswithin an appropriate bargaining unit, and we shall dismiss thepetition filed herein.'ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, the Board hereby orders that the petition forinvestigation and certification of representatives of the employeesof American District Telegraph Company of San Francisco, Oak-land, California, filed by International Association of Machinists,District Lodge No. 15, be, and it hereby is, dismissed.3Americana District Telegraph Company, supra.* Tennessee Packers, Inc.,87 NLRB 90.903847-51-vol. 90-19